Exhibit 11 Nano-Proprietary, Inc. Computation of Income (Loss) Per Share Nine Months ended Sept. 30, Nine Months ended Sept. 30, 2007 2006 2007 2006 Computation of loss per common share: Net loss applicable to common shares $ (759,910 ) $ (1,931,038 ) $ (3,335,584 ) $ (5,110,787 ) Weighted average number of common shares 107,173,060 101,862,093 106,034,229 100,469,473 Net income (loss) per common share $ (0.01 ) $ (0.02 ) $ (0.03 ) $ (0.05 ) Computation of income ( loss ) per common share assuming full dilution** ** No computation of diluted loss per common share is included for any period because such computation results in an anti-dilutive loss per common share.
